SAYRE, J.
The Court of Appeals has certified to this court for determination the following question, among others: Whether section 23 of the act entitled “An act to further provide for the revenue of the state of Alabama,” approved March 31, 1911 (Acts 1911, p. 176), is void because of being vague, indefinite, and uncertain in its terms as to the amount of the tax imposed? The section inquired about is in this language: “Oil Tanks. — Eor each, person, firm or corporation using an oil tank for storing oil of any kind or from which tank oil is sold or delivered, the following annual taxes shall be paid: On each tank of more than one hundred gallons capacity two dollars and fifty cents. In all other places on each tank of more than one hundred gallons capacity, five dollars: Provided, this section shall not apply to cotton seed oil mills keeping tanks for storing their own oil.” Section 33G- of the same act declares that “it shall be unlawful for any person, firm or corporation to engage in or carry on business, or any act for which a license or franchise tax is by law required without having first paid for or taken out a license therefor in the manner as provided by law.”
Rather than nullify the section on the ground of uncertainty, the court will seek out and adopt any reasonable construction of which it is susceptible; but “when the language of an act appears on its face *403to have a meaning, but it is impossible to give it any precise or intelligible application in the circumstances under which it was intended to operate, it is simply void.” — 26 Am. & Eng. Encyc. 656. The intention of the Legislature must be ascertained from the words of the section. “The court may not allow conjectural interpretation to usurp the place of judicial exposition. There must be a competent and efficient expression of the legislative will.”' — State v. Partlow, 91 N. C. 550, 49 Am. Rep. 652. It is clear that the section intends to exact a license tax of persons using oil tanks of more than 100 gallons capacity, and that the tax in no case shall be less than $2.50 for each tank. But it is indisputable, also, that the intention was to exact a tax of $5 for each tank at some points, places, localities, or communities in the state. There is not, however, in • the section the faintest hint which would lead to an ascertainment whether, in any particular place, county, city, or town, the license is fixed at $2.50 or $5. It is suggested that in 'any case the person, firm, or corporation who uses an oil tank for storing oil without a license violates the law, and that the difficulty as to the amount of the license tax may be deferred until the question shall arise on application to the probate judge for a license. But if no license can be had under authority of law, there can be no violation of the statute. It would be as much a violation of law for the probate judge to issue a license on the payment of $2.50 for using a tank in a place where the Legislature intended that $5 should be paid, as it would be to exact $5 in a case where the intention was that $2.50 only should be paid. In one case the license would afford no protection. In the other the exaction would be an extortion. There is no cy pres doctrine in the interpretation of statutes. For the court to say that *404the statute will he satisfied by a uniform charge of $2.50 throughout the state would involve it, not only in a clear assumption of legislative power, but in a clear denial of the right of the Legislature to determine for itself the consideration on which a license shall issue; for it is as plain as anything else in the act that it was the intention to fix the tax at $5 in some places. The case presented is not one in which insensible words may be eliminated; for the words which it is proposed to eliminate are not insensible in themselves, but only so because of their reference to some other unexpressed intention of the lawmakers which is past finding out. They demonstrate, not only their own inefficiency, but also the incompleteness of the preceding provision of the section, without affording any clue as to what it would be in its complete state. To' give the section the meaning contended for Avould establish for it a meaning that the Legislature clearly did not intend. Being unable to ascertain and declare the legislative will, inscrutable, in essential part, and being denied the legislative function under the Constitution, the court has no recourse but to declare the section void and of no effect. This, of course, has no effect upon the remainder of the act. — Vines v. State, 67 Ala. 73.
The Court of Appeals, for our convenience, has certified the transcript of the record of the case there pending. From that record it appears that the several questions propounded have , arisen in a case in which the Standard Oil Company was indicted and convicted for a violation of section 23 of the general revenue law of 1911. We apprehend that our conclusion in respect to the uncertainty of the section will remove any occasion or necessity for a response to other questions. They have therefore been pretermitted.
*405Let this be certified.
All tbe Justices concur, except McClellan, J., who dissents.